PUBLISHED ORDER

By order dated June 4, 2012, the Court granted transfer of jurisdiction over this appeal and vacated the Court of Appeals opinion. The parties have now filed a motion to dismiss this appeal because they have reached a settlement. See “Report of Settlement and Joint Motion To Dismiss Appeal and to Remove Oral Argument From the Court’s Calendar.”
Being duly advised, the motion is GRANTED and this appeal is DISMISSED. The oral argument setting for September 10, 2012, was vacated by prior order. Per Indiana Appellate Rule 58(A), the Court of Appeals’ opinion, reported as Comm’r. of Ind. Dep’t. of Ins. v. Black, 962 N.E.2d 675 (Ind.Ct.App.2012), remains vacated and is not precedent.
The Clerk is directed to send a copy of this order to all counsel of record, and to post this order to the Court’s website. Thomson Reuters is directed to publish this order in the bound volumes of this Court’s decisions.
All Justices concur.